DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term/phrase “self-sealing” is not found in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42, 44-45, 47-48, 50-53, 55, and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-42, 44-45, 47-48, 50-53, 55, and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of it appears two embodiments are being claimed together/simultaneously – retention matrix 6250 having the two layers (figs. 112-120 and 147-150) and thickness compensator 21120 having port 21123 (fig. 401) which is confusing as to how the embodiments are combined and if they are intended to be combined.
The term “self-sealing” in claims 39, 48, 55, and 59 is a relative term which renders the claim indefinite. The term “self-sealing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is involved with self-sealing.  Is this a rubber seal or some type of dynamically changing seal that seals when needed and is not sealed some of the time?  Since claims are rejected under 35 U.S.C § 112; it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions.  (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-45, 47-48, 50-53, and 55-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prommersberger et al. (US 20090001122 A1)  or, in the alternative, under 35 U.S.C. 103 as obvious over Prommersberger et al. (US 20090001122 A1) in view of Bouchier et al. (US 20050267325 A1) and further in view of Bettuchi et al. (US 20060135992 A1).
Regarding claim 39, Prommersberger et al. discloses a staple cartridge assembly (104) for use with a surgical stapler (10), comprising: a cartridge body (104) comprising a plurality of staple cavities (108, figs. 1-2); staples stored in the staple cavities ([0050], figs. 1-3); an adjunct material 
a synthetic layer (reinforcement member 370) associated with the biologic tissue membrane (350/360) such that the synthetic layer is configured to provide structural integrity to the biologic tissue membrane so as to allow the biologic tissue membrane to be securely coupled to the cartridge body [0042-0048, 0053-0057]; wherein the biologic tissue membrane and the synthetic layer are configured to be securely attached to tissue by the staples after the staples have been deployed from the cartridge body ([0005, 0019-0030, 0048-0050, 0072, 0091 figs. 1-4) and 
the synthetic layer (370) includes one or more protrusions (380 and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler) extending therefrom configured to engage the biologic tissue membrane [0021, 0044-0048] and wherein the synthetic layer has one or more openings (pores/openings) formed therein, and wherein biologic material (bioactive agent) from the biologic tissue membrane passes through the one or more openings of the synthetic layer ([0005, 0019-0056, 0072-0079, 0091, claims 31-35 figs. 1-4) and discloses a self-sealing port (portions between 380) in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a self-sealing port in fluid communication with the biologic layer (given the confusion of “self-sealing” examiner given broadest reasonable interpretation to include portions/areas in which the fluid can be delivered to be deemed a port).
Prommersberger et al. states:  “layers may be bound together using mechanic means such as pins, rods, screws, clips, etc. Still further, the layers may naturally or through chemical or photoinitiation may interact and crosslink or provide covalent bonding between the layers [0041]… reinforcement member 380 may also be positioned within the porous layer. The reinforcement member may also be positioned at the surface of one of the layers making up the multilayer buttress and, in embodiments, may be positioned at an exterior surface of the multilayer buttress…chopped fibers 380 incorporated in non-porous layer 360 which can be applied to porous layer 370” [0044] … the bioactive agent may be applied to the medial device in any suitable form of matter, e.g., films, powders, liquids, gels and the like [0051]
Regarding claims 48 and 59, Prommersberger et al. discloses a hybrid adjunct material (350) for use with a surgical stapler (10), comprising: a non-human biologic layer (360); and a synthetic layer (370) having opposed first and second surfaces, the first surface being mated to the biologic layer and the second surface being configured to mate to a surgical stapler, wherein at least one of the biologic layer and the synthetic layer is configured to form a seal around legs of a staple (capable of forming a seal and does seal at least some degree around the legs) and the synthetic layer and the biologic layer are configured to be snap-fit together (reinforcement members 380 snap fits the two layers together 
Regarding claim 55, Prommersberger et al. discloses a method for stapling tissue ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4) comprising: attaching a non-human biologic layer (360) to at least one of a cartridge assembly (104) and an anvil (204) of an end effector (fig. 1); 
attaching a synthetic layer (370) to the non-human biologic layer to provide structural integrity to the biologic layer so as to allow the biologic layer to be securely coupled to the at least one of the cartridge assembly and the anvil of the end effector ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4);
engaging tissue between the cartridge assembly and the anvil; and actuating the end effector to eject staples from the cartridge assembly into the tissue, the staples extending through the biologic layer and the synthetic layer to maintain the biologic layer and the synthetic layer at the 
Regarding claims 40-42, 44-45, Prommersberger et al. discloses the biologic material of the biologic tissue membrane to passes through the synthetic layer and to tissue located adjacent to the synthetic layer, further comprising at least one bracket (400) configured to couple the biologic tissue membrane and the synthetic layer to the cartridge body wherein the at least one bracket is coupled to an outer edge of the cartridge body and an outer edge of at least one of the membrane and the synthetic layer, ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4), wherein the synthetic layer is permeable and the synthetic layer is non-permeable (reinforcement member 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 46-47, Prommersberger et al. discloses the synthetic layer includes one or more protrusions (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4) extending therefrom configured to engage the biologic tissue membrane wherein the biologic tissue membrane and the synthetic layer are configured to be snap-fit together (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 50, 52-53, and 56, Prommersberger et al. discloses the biologic layer includes at least one a medicament disposed therein wherein the biologic layer is a permeable, bioabsorbable membrane and the synthetic layer is a non-permeable, synthetic absorbable polymer, injecting one or more patient- derived fluids into the biologic layer ([0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 54 and 58, Prommersberger et al. discloses the synthetic layer and the biologic layer are configured to be snap-fit together wherein the biologic layer and the synthetic layer are attached to the end 
Regarding claim 57, Prommersberger et al. discloses the material from the biologic layer passes through the one or more openings of the synthetic layer and into the tissue engaged by the staples ([0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 39-45, 47-48, 50-53, and 55-58,In the alternative, if it can be argued thatPrommersberger et al. fails to disclose a self-sealing port in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a self-sealing port in fluid communication with the biologic layer; the port being configured to permit delivery of a medicament to the membrane/biologic layer the biologic tissue membrane/layer and the synthetic layer are configured to be snap-fit together, the synthetic layer includes one or more protrusions extending therefrom configured to engage 
Prommersberger et al. teaches having bioactive agent in any or all layers wherein the synthetic layer has one or more openings (pores/openings) formed therein, in which biologic material (bioactive agent) from the biologic tissue membrane is capable of passing through the one or more openings of the synthetic layer (since the bioactive agent can be in the biologic material layer and can be a flowable liquid/gel and etc.; then it can flow into the pores/openings of the synthetic layer openings, [0051-0056]).
Prommersberger et al. states:  “layers may be bound together using mechanic means such as pins, rods, screws, clips, etc. Still further, the layers may naturally or through chemical or photoinitiation may interact and crosslink or provide covalent bonding between the layers [0041]… the bioactive agent may be applied to the medial device in any suitable form of matter, e.g., films, powders, liquids, gels and the like [0051]
Bouchier et al. teaches a hybrid adjunct material having a biologic layer (52); and a synthetic layer (54, [0076-0077]) with a self- sealing port (164/rivet insertion region, fig. 8) in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, the port being configured to permit delivery of a medicament to the membrane/biologic layer ([0091-0092, 0101-0112], figs. 1-8). Bouchier et al. also teaches having a bioabsorable, lyophilized, substantially porous, and/or collapsible cellular structure cartridge body ([0008-0010, 0014-0017, 0052-0087], and claims 6-13, fig. 5). Bouchier et al. also teaches having the biologic tissue membrane/layer and the synthetic layer (52/54) are configured to be snap-fit together (rivets 14/44 and/or via coupler 58 with frames 64/66, [0068-0079], figs.  1-4). Bouchier et al. also teaches the synthetic layer has one or more openings formed therein, and wherein biologic material from the biologic tissue membrane passes through the one or more openings of the synthetic layer and teaches having a gasket or fluid rivet for aiding controlling flow ([0019-0020, 0028, 0064, 0073-0075, 0097-0098, 0101, 0106], figs. 2-3)
rivet 44, e.g., a flowable thermoplastic (e.g., polypropylene) or thermosetting polymeric material, has been injected into interstices of biologic material 42 (aperture 46) and into interstices of mesh 40.
Bettuchi et al. teaches having a buttress (200/400) a self-sealing port (170/204/420) in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer and the self- sealing port in fluid communication with at least one of the synthetic layer (176a/176b) and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a self-sealing port in fluid communication with the biologic layer; the port being configured to permit delivery of a medicament to the membrane/biologic layer the biologic tissue membrane/layer and the synthetic layer are configured to be snap-fit together, the synthetic layer includes one or more protrusions extending therefrom configured to engage the biologic tissue membrane the synthetic layer attached to the non-
Given the teachings of Bouchier et al. to have a compressible tissue thickness compensator with a port being configured to permit delivery of a medicament to the membrane/biologic layer for surgical needs it would have been obvious to a person having ordinary skill in the art at the time of the invention to have Prommersberger’s hybrid adjunct with having a self-sealing port in fluid communication with the biologic layer, the port being configured to permit delivery of patient-derived material to the biologic layer/membrane and the self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, injecting one or more medicaments into the biologic layer through a self-sealing port in fluid communication with the biologic layer; the port being configured to permit delivery of a medicament to the membrane/biologic layer the biologic tissue membrane/layer and the synthetic layer are configured to be snap-fit together, the synthetic layer includes one or more protrusions extending therefrom configured to engage the biologic tissue membrane the synthetic layer attached to the non-.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 39-42, 44-45, 47-48, 50-53, 55, and 57-59 have been considered but are moot because the new ground of rejection does not rely on the new 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections and all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure- See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731